Title: To James Madison from Benjamin Aydelott, 5 April 1816
From: Aydelott, Benjamin
To: Madison, James


                    
                        
                            Westport
                            April 5 1816
                        
                    
                    James Madison in A/c with Benjn Aydelott
                    
                        
                        
                            To
                            2 yds cloth 48/-
                            $16.00
                        
                        
                            
                            2 9/11 Do cotton cassia 3/9
                              1.75
                        
                        
                            
                            3 Do Shirting     3/-
                              1.50
                        
                        
                            
                            ¼ Do Mull          9/-
                                37½
                        
                        
                            
                            ½ Do Buckram   3/-
                                25
                        
                        
                            
                            3 Skeins Silk & twist
                                37½
                        
                        
                            
                            1 Doz Buttons
                                12½
                        
                        
                            
                            1 Hkfs                  4/6-
                                75
                        
                        
                            
                            1 pr Socks            6/-
                              1.00
                        
                        
                            
                            4 Combs @ 1/6
                            $22 12½
                        
                        
                            
                            
                              1.00
                        
                        
                            
                            
                            $23 12½
                        
                        
                            
                            
                            Benjn. Aydelott
                        
                   
                            
                                April 9
                                
                            
                        
                            
                                To 4 yds Nankean @3/9
                                  2.50
                            
                        
                            
                                 2 Pencils             9d
                                  0.25
                            
                        
                            
                                 1 Knife                3/9
                                  0.62½ $3.37½
                            
                        
                            
                                                             Amt
                                $26.50
                            
                        
                        
                            B.A.
                        
                    
                